Citation Nr: 1042205	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-42 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arthritis, left ankle. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957.  

The instant appeal arose from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Newark, New 
Jersey, which denied the claims on appeal.

In September 2010, the Veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record weighs against a 
finding that a relationship exists between the Veteran's 
currently diagnosed left ankle disorder and his military service.


CONCLUSION OF LAW

Chronic arthritis, left ankle was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in May 2008, prior to the 
initial RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The May 2008 letter also advised the Veteran as to how 
VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records, private treatment records, 
and he was afforded the opportunity to testify before the Board 
in September 2010.  

In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that a hearing officer who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned, through his questioning, essentially 
indicated the need for evidence showing a current disability and 
evidence relating his disorders to service.  The undersigned also 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims. 

	Additionally, the Board finds that the September 2008 VA 
examination was adequate for evaluation purposes.  Specifically, 
the examiner reviewed the claims file, interviewed the Veteran, 
and conducted a physical examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's past 
medical history or that he misstated any relevant fact.  
	
Significantly, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the hearing before 
the Board.  As such, the Board may proceed with adjudication of 
the claims based on the current record.  

Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Here, the Veteran claims that his arthritis, left ankle, was 
caused by a fall in service which resulted in bruising of his leg 
and a five month hospitalization.  Service treatment records are 
lost as fire related but his hospitalization is confirmed by a 
U.S. Army Surgeon General record and evidence of letters sent by 
the Veteran from the hospital reflecting dates in January 1954 
and May 1954.  The record does not indicate that he was diagnosed 
with a chronic disorder in service. 

	Post-service evidence is absent of any complaints of a left ankle 
disorder for many years following discharge.  Specifically, the 
first complaint of left ankle symptoms was in February 2008.  
This is the first recorded symptomatology related to a left ankle 
disorder, coming some 51 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the left ankle for many years, the 
evidence includes the Veteran's statements and sworn testimony 
asserting continuity of symptoms.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience symptoms relating to the left ankle 
(multiple sprains), after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1957) and initial reported 
symptoms related to an ankle disorder 2008 (a 50-year gap).  The 
Board is of the opinion that if significant symptoms had been 
present on a continuous basis since service, the Veteran would 
have sought treatment at a much earlier date.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence weighs against attributing the 
Veteran's left ankle disorder to active duty, despite his 
contentions to the contrary.    
	
	To that end, the Board places significant probative value on a 
February 2008 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran reported 
bilateral sprains at least twice on each ankle since service.   
	
	After a physical examination and X-rays, the examiner diagnosed 
left and right ankle sprains and arthritis.  The examiner opined 
that it was less likely than not that the Veteran's left ankle 
sprain was related to the fall in service because X-rays show the 
same objective evidence of arthritis in both ankles even though 
the right ankle was not injured in service.  
	
	In support of his claim, the Veteran submitted a private February 
2008 MRI report with an impression of "no definite acute 
fracture" and "ankle joint effusion suggesting possible soft 
tissue injury."  The Veteran also submitted a March 2008 private 
opinion which indicated that "[u]pon a complete lower extremity 
history and examination, the patient was found to be positive for 
ankle arthritis with a bone spur, secondary to old injury in the 
military." 
	
The Board notes that the claims file contains differing opinions 
as to whether the Veteran's left ankle arthritis is related to 
active service.  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).  The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual premise, 
based on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).
	
	In the present case, the Board finds the VA examiner's opinion to 
be of greater probative value than the March 2008 private 
physician's opinion.  The VA examiner reviewed the case file, 
considered the Veteran's history of multiple bilateral ankle 
sprains since service, and conducted X-ray testing of both 
ankles. As noted above, the VA examiner opined that it was less 
likely than not that the Veteran's left ankle sprain was related 
to the fall in service because X-rays show the same objective 
evidence of arthritis in both ankles even though the right ankle 
was not injured in service.  The private physician did not 
comment on any right ankle symptoms or the effect of bilateral 
symptoms and their relationship to a fall that only injured one 
ankle in service.  
	
The Board has also considered the Veteran's statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, arthritis 
of the left ankle is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.
	

ORDER

Service connection for arthritis, left ankle is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


